           Case 2:17-cr-00255-ES Document 27 Filed 03/29/21 Page 1 of 4 PageID: 75
                               UNITED STATES DISTRICT COURT
                                              PROBATION OFFICE
                                        DISTRICT OF NEW JERSEY
   SUSAN M. SMALLEY                                                                    U.S. COURTHOUSE
CHIEF U.S. PROBATION OFFICER                                                            50 WALNUT ST.
                                               March 26, 2021                              ROOM 1001
                                                                                       NEWARK, NJ 07102
                                                                                          (973) 645-4240
                                                                                       FAX: (973) 645-2155
                                                                                       www.njp.uscourts.gov


       The Honorable Esther Salas
       United States District Judge
       Martin Luther King Jr.
       Federal Building & Courthouse
       50 Walnut Street
       PO Box 0999
       Newark, New Jersey 07102

                                                            Re: Blanding, Max
                                                            Docket No.: 2:17CR00255-001
                                                            REPORT ON OFFENDER UNDER
                                                            SUPERVISION

       Dear Judge Salas:

       On August 1, 2018, the above mentioned was sentenced by Your Honor to an imprisonment term
       of time served, to be followed by three (3) years of supervised release for Possession of a Firearm
       by a Convicted Felon. Blanding was ordered to pay a $100 special assessment and abide by the
       special conditions of Drug Testing and Treatment, Mental Health Treatment, Life
       Skills/Education, Motor Vehicle Compliance, Supporting Dependents, and Written Status Reports.
       Due to his residence in Florida, he commenced supervision in the Southern District of Florida
       (SD/FL) on August 2, 2018.

       On February 9, 2021, Blanding submitted a urine specimen that yielded a positive result for
       marijuana (THC) and was subsequently confirmed positive by the national lab, Alere Toxicology
       Services, Inc. Blanding admitted to the use of marijuana on two occasion the week prior to being
       tested and signed a drug use admission form on February 9, 2021.

       The Probation Office is recommending no Court action be taken at this time since it’s Blanding’s
       first instance of noncompliance and positive drug test. Blanding has been placed on a weekly
       scheduled urinalysis testing schedule for sixty (60) days. The Probation Office will continue to
       monitor Blanding’s compliance and determine if treatment is necessary. If his non-compliance
       continues, the Court will be notified immediately.

       We recommend presentation of the attached Probation Form 12A to Blanding as a written
       reprimand issued under the authority of the Court. If the Court agrees with our recommendation,
       we respectfully request that Your Honor review and sign the attached Probation Form 12A. Should
       Your Honor wish to discuss this matter, Supervising U.S. Probation Officer Elisa Martinez can be
       reached at (973) 445-8519.
   Case 2:17-cr-00255-ES Document 27 Filed 03/29/21 Page 2 of 4 PageID: 76
                                                                   Prob 12A Cover Letter
                                                                   Max Blanding page 2

                                         Respectfully submitted,

                                         SUSAN M. SMALLEY, Chief
                                         U.S. Probation Officer

                                          Elisa Martinez
                                          By: ELISA MARTINEZ
                                              Supervising U.S. Probation Officer

/ bgm

PREPARED BY:



Brendan G. Murillo          3/26/2021
BRENDAN G. MURILLO             Date
U.S. Probation Technician
      Case 2:17-cr-00255-ES Document 27 Filed 03/29/21 Page 3 of 4 PageID: 77
PROB 12A
(7/93)

                                 United States District Court
                                            for
                                  District of New Jersey
                          Report on Offender Under Supervision
his
Name of Offender: Max Blanding                                                        Cr.: 17-00255-001
                                                                                     PACTS #: 3775093

Name of Sentencing Judicial Officer:    THE HONORABLE ESTHER SALAS
                                        UNITED STATES DISTRICT JUDGE

Date of Original Sentence: 08/01/2018

Original Offense:   Possession of a Firearm by a Convicted Felon, 18 U.S.C. & 922(g)(1)

Original Sentence: time served imprisonment, 36 months supervised release

Special Conditions: $100 - Special Assessment, Drug Testing and Treatment, Mental Health Treatment,
Life Skills/Education, Motor Vehicle Compliance, Supporting Dependents, and Written Status Reports

Type of Supervision: Supervised Release                       Date Supervision Commenced: 08/02/2018

                                  NONCOMPLIANCE SUMMARY

The offender has not complied with the following condition(s) of supervision:


Violation Number     Nature of Noncompliance

  1                   The person under supervision has violated the special supervision condition
                      which states ‘You must refrain from the illegal possession and use of drugs,
                      including prescription medication not prescribed in your name, and must
                      submit to urinalysis or other forms of testing to ensure compliance’
                      On February 9, 2021, Blanding submitted a urine specimen that yielded a
                      positive result for marijuana (THC). Blanding admitted to the use of marijuana
                      on two occasion prior to being tested and signed the drug use admission form
                      on February 9, 2021.


U.S. Probation Officer Action:

The Probation Office is recommending no Court action be taken at this time since it’s Blanding’s first
instance of noncompliance and positive drug test. Blanding has been placed on weekly scheduled urinalysis
testing for sixty (60) days. The Probation Office will continue to monitor Blanding’s compliance and
determine if treatment is necessary. If his non-compliance continues, the Court will be notified
immediately.
    Case 2:17-cr-00255-ES Document 27 Filed 03/29/21 Page 4 of 4 PageID: 78
                                                                                        Prob 12A – page 2
                                                                                            Max Blanding

                                                        Respectfully submitted,

                                                        SUSAN M. SMALLEY, Chief
                                                        U.S. Probation Officer

                                                        Elisa Martinez
                                                         By:   ELISA MARTINEZ
                                                               Supervising U.S. Probation Officer

/ bgm

PREPARED BY:



Brendan G. Murillo                   3/26/2021
BRENDAN G. MURILLO                        Date
U.S. Probation Technician

Please check a box below to indicate the Court’s direction regarding action to be taken in this case:

x No Formal Court Action to be Taken at This Time (as recommended by the Probation Office)
   Submit a Request for Modifying the Conditions or Term of Supervision
   Submit a Request for Warrant or Summons
   Other



                                                                Signature of Judicial Officer
                                                               Hon. Esther Salas, U.S.D.J.

                                                                      3/29/2021
                                                                            Date
